On petition for writ of certiorari to the Circuit Court of Appeals for the First Circuit;
On petition for writ of certiorari to the United States Court of Appeals for the District of Columbia; and
On petition for writ of certiorari to the Circuit Court of Appeals for the Sixth Circuit.
The petitions for writs of certiorari in these cases are granted limited to the question whether the Emergency Price Control Act authorizes the Administrator to delegate to district directors authority to sign and issue subpoenas.
Reported below: No. 483,156 F. 2d 781; No. 512, 81 U. S. App. D. C. 156, 156 F. 2d 561; No. 583, 156 F. 2d 891.